Citation Nr: 1215890	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1941 to October 1945; he died in October 1989.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.  The matter was previously remanded by the Board in June 2009 and December 2010 for additional development.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 1989; the death certificate lists the immediate cause of death as carcinoma of the prostate with multiple bone metastases; no other underlying causes or significant conditions are shown to have contributed to death.  

2.  At the time of the Veteran's death, service connection was in effect for moderately advanced inactive pulmonary tuberculosis and shell fragment wound scars on the back; both service-connected disabilities were rated zero percent disabling.

3.  The Veteran's heart condition is presumed to be related to service.

4.  It is less likely than not that the Veteran's death was proximately due to or the result of his service-connected disabilities, or that a service connected disease or disability materially contributed to his death.


CONCLUSION OF LAW

The cause of the Veteran's death is not related to an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The U. S. Court of Appeals for Veterans Claims (Court) has held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

December 2007 and July 2009 letters provided the appellant with notice of VA's duties to notify and assist her in the development of her claim for service connection for the cause of the Veteran's death consistent with the laws and regulations outlined above. 

In this regard, the letters informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim, and the assistance that VA would provide to obtain information and evidence in support of her claim.  The July 2009 letter also provided Hupp-style notice.

Although complete notice was given after the initial adjudication of the claim, such error can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. In this case, the timing error was cured in an October 2010 SSOC.

Regarding the duty to assist, the Veteran's service treatment records are associated with the claims file and all known available pertinent records are also associated with the claims file.  

A VA opinion was obtained in October 2010 and it is deemed to be adequate for adjudicating the claim; the examiner provided a rationale for the opinion.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If the disorder is cardiovascular disease, service connection may be granted if manifested to a compensable degree within the presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a Veteran is a former POW, certain enumerated diseases shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge or release from active service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied. In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. The enumerated diseases include atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease and their complications (including myocardial infarction, congestive heart failure and arrhythmia)).  See 38 C.F.R. 3.309(c)(1) (2011); cf. 38 U.S.C.A. §§ 1112(b)(1)(B), (b)(2)(L) (2011) (requiring that the former POW be interned or detained for not less than 30 days for presumptive service connection for heart disease). 

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in line of duty by an enemy government or its agents, or a hostile force, during a period of war; or by a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) (2011)

VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  38 C.F.R. § 3.1(y)(1) (2011). 

In all other situations, including those in which VA cannot accept the service department findings, VA shall consider the circumstances of detention or internment in determining POW status.  To be considered a former POW, a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  Such circumstances include, but are not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  Each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group.  38 C.F.R. § 3.1(y)(2) (2011). 

The phrase "to detain" means "[t]o keep under restraint or in custody" or "to keep from proceeding; keep waiting; delay."  The phrase "to intern" means "to restrict or confine within prescribed limits, as prisoners of war , enemy aliens, or combat troops who take refuge in a neutral country," or "[t]o segregate and confine a person or group, [especially] those suspected of hostile sympathies in time of war."  See McBurney v. Shinseki, 23 Vet. App. 136, 140-41 (2009), quoting Webster's Unabridged Dictionary 541 (2d ed. 2001) and Black's Law Dictionary 820 (8th ed. 2004). 

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  Id.  

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  Careful consideration should be given to whether there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail). 

Analysis

The appellant contends that the Veteran's death was linked to a service related disability to include disabilities as a result of being a POW during World War II.

The Veteran's death certificate shows that he died in October 1989; the immediate and only cause of death listed on the certificate is carcinoma of the prostate with multiple bone metastases.

At the time of his death, service connection was in effect for inactive moderately advanced pulmonary tuberculosis and shell fragment wound scars on his back; both disabilities were rated as noncompensable.

There is nothing in the record that suggests that the Veteran's inactive pulmonary tuberculosis or the scars on his back played a principal or contributory role in his death.  Although both disabilities were service-connected, neither one was rated as disabling.  None of the records show any treatment for these disorders in the years preceding his death.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312 (c) (2).

As noted, the appellant believes the Veteran had a disability as a result of being a POW during World War II that is related to his death.

Although not well documented, the record shows that the Veteran was diagnosed with having a heart condition.  Among the enumerated diseases listed under 38 C.F.R. § 3.309 (c) which are generally presumed to be service related in former POWs, atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, and arrhythmia) are included.

VA Form 10-7131 dated in April 1984 indicates the Veteran was admitted with a diagnosis of heart disease. 

April and May1985 VA treatment records note the Veteran's medical history, which includes status post IMI (inferior myocardial infarction) 22 years earlier, status post pericarditis in October 1983, and organic heart disease (atherosclerosis, viral, valvular).  August and September 1989 VA medical records also note a history of ischemic heart disease, status post inferior myocardial infarction in 1963, and pericarditis in 1980.  Based on these records, the evidence indicates the Veteran had a heart condition that is presumptively service related for former POWs.

Regarding the Veteran's POW status, there are no service records associated with the file that indicate he was a POW.  However, his discharge records show that his military specialty (MOS) was rifleman and that he participated in the Battle of Normandy and received the Bronze Battle Star.  Medical records as early as 1947 and 1953 also show that he reported being captured by the Germans and being held for 8 months.

Given the Veteran's military service and his early assertions, the benefit-of-the-doubt is afforded to the appellant regarding the Veteran's POW status.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) (2011).  Consequently, the Veteran's atherosclerotic heart disease and myocardial infarction are presumed to be related to his service.  

However, despite the presumption, the evidence does not show that the Veteran's heart condition primarily or materially contributed to the Veteran's death.

First, the Board notes that the death certificate did not list any heart condition as causing or contributing to the underlying cause of death.

Secondly, a VA opinion was obtained in October 2010 from a physician who reviewed the claims file.  Based on the records, the physician opined that the Veteran's death was less likely as not caused by or a result of heart disease.  Her rationale was that the Veteran died of prostate cancer with bony metastatic disease.  She noted that he had a history of coronary artery disease and had an inferior wall MI approximately one year earlier.  However, there was no evidence of ongoing chest pain, shortness of breath, or other signs or symptoms of coronary artery disease.  Therefore, she concluded that there was no evidence of active disease that would have contributed to the Veteran's death.  

Due to the medical history reported by the physician, the Board attempted to obtain treatment records of a MI that occurred one year prior to the Veteran's death.  The search for these records was unsuccessful and the appellant was notified of this.

Although no such records were found, the Board notes that an October 1988 VA medical record, which is approximately one year prior to the Veteran's death, includes status post inferior wall myocardial infarction as a diagnosis.  Notably, nothing in the history or examination relates to a heart disorder and the record specifically notes that the Veteran's heart was regular in rate and rhythm.  Whether or not this is the record the physician referred when making the comment does not change the validity of the opinion.  The examiner still found no evidence of active heart disease related to the Veteran's death.  Indeed, the treatment records leading up to the Veteran's death do not reflect any treatment or symptoms associated with a heart condition.  Thus, the opinion appears to be well supported, competent, and probative to the matter.

As for the Veteran's prostate cancer, his service treatment records are negative for any complaints, findings, or diagnosis related to the prostate.  

The record indicates that the Veteran's prostate cancer was not diagnosed until 1981 or 1982, over 35 years after his separation from service.  See December 1981 and October 1988 VA medical records.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is also no medical evidence of record indicating a link between the Veteran's prostate cancer and his period of active duty from July 1941 to October 1945. 

Overall, the record shows that the Veteran was considered terminally ill as a result of his prostate cancer.  See August 1989 VA record.  However, there is no competent evidence of record that provides a nexus between the Veteran's prostate cancer and his service.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312 (c)(4).  The record tends to show that the Veteran's service-connected disabilities did not cause or materially contribute to his death and the prostate cancer that caused is death is less likely than not related to his service.  Under these circumstances, the benefit-of-the-doubt is not applicable and the claim of service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


